           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



JOAQUÍN CARCAÑO, et al.,

                       Plaintiffs,
                 v.
                                               Case No. 1:16-cv-236
ROY A. COOPER, III, in his official
capacity as Governor of North Carolina, et
al.,

                       Defendants.


 UNC DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT OF
MOTION TO DISMISS PLAINTIFFS’ NOMINAL-DAMAGES CLAIMS




    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 1 of 31
                              INTRODUCTION

      In their Fourth Amended Complaint, Plaintiffs seek nominal damages

from the University of North Carolina for House Bill 2 (“HB 2”), even though

the University did not enact HB 2, and even though HB 2 has now been

repealed. Plaintiffs’ nominal-damages claims lack legal merit. First,

Plaintiffs’ claims are not justiciable, because HB 2 has now been repealed and

because Plaintiffs do not allege that the University took any enforcement

action against them under it. Second, Plaintiffs fail to state claims under

Title VII and Title IX because the University has not discriminated on the

basis of sex or gender identity, and in any event these statutes currently do

not prohibit discrimination on the basis of gender identity. Finally, Plaintiffs

fail to state a claim under Title IX because the implementing regulations

establish a safe harbor for the separation of bathrooms by sex—a safe harbor

that protects the University here. This Court should therefore dismiss

Plaintiffs’ nominal-damages claims and allow the University to return to its

crucial work of educating the students of North Carolina.

                       STATUTORY BACKGROUND

      Title VII. Congress enacted Title VII, a statute that prohibits

discrimination in the workplace, as part of the Civil Rights Act of 1964. Title

VII makes it unlawful for an employer “to discriminate against any


                                       1


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 2 of 31
individual,” or “to limit, segregate, or classify his employees … in any way

which would deprive or tend to … adversely affect [an individual’s] status,”

because of “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a).

      Title VII addresses two types of discrimination: “disparate treatment”

(explicitly “treat[ing] some people less favorably than others” on the basis of a

protected trait) and “disparate impact” (“adopting a practice that is “facially

neutral in [its] treatment of different groups but that in fact fall[s] more

harshly on one group than another and cannot be justified by business

necessity”). Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977). Title

VII allows damages only in cases involving “intentional discrimination [and]

not … disparate impact.” 42 U.S.C. § 1981a (a)(1); see Kolstad v. Am. Dental

Ass’n, 527 U.S. 526, 534 (1999). Plaintiffs raise only a claim of disparate

treatment. (See Fourth Am. Compl. Count VII.)

      Title IX. Congress enacted Title IX, a statute that prohibits sex

discrimination in federally funded education programs, in 1972. Title IX

provides that “[n]o person in the United States shall, on the basis of sex, …

be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Title IX also

provides that, “[n]otwithstanding anything to the contrary contained in this

chapter, nothing contained herein shall be construed to prohibit any


                                         2


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 3 of 31
educational institution receiving funds under this Act, from maintaining

separate living facilities for the different sexes.” 20 U.S.C. § 1686. Title IX

prohibits only intentional discrimination; it does not allow disparate-impact

liability. See Alexander v. Sandoval, 532 U.S. 275, 280 (2001); Doe v. Rector

& Visitors of George Mason Univ., 132 F. Supp. 3d 712, 731–32 (E.D. Va.

2015).

                                  ARGUMENT

I.    The Court Should Dismiss The Title VII And Title IX Claims
      Because They Are Not Justiciable

      Plaintiffs’ nominal-damages claims challenging HB 2 are not

justiciable, because HB 2 has been repealed and because Plaintiffs make no

allegations that the University ever took action to enforce HB 2 against them

while the statute was still in effect.

      A.    A claim challenging a repealed statute and seeking
            nominal damages is justiciable only if the defendant
            actually enforced that statute against the plaintiff

      Article III of the Constitution grants federal courts the power to decide

“Cases” and “Controversies.” A lawsuit challenging a repealed statute and

seeking nominal damages is a justiciable “Case” or “Controversy” only if the

defendant actually enforced that statute against the plaintiff while the

statute was in effect.




                                         3


     Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 4 of 31
      For example, in Chapin Furniture Outlet Inc. v. Town of Chapin, 252 F.

App’x 566 (4th Cir. 2007), a town enacted a zoning ordinance prohibiting

flashing signs; a furniture store that owned such a sign challenged the

ordinance under the First Amendment; and the town repealed the challenged

provision. The Fourth Circuit ruled that “[the store’s] assertion of a nominal

damages claim alone is insufficient to preserve a live controversy, … as the

Ordinance was never enforced against it.” Id. at 571. The court

acknowledged that town officials had (1) “informed [the store] that its [sign]

… violated the ordinance,” (2) “sent a letter” directing the store to “remove

the sign,” and (3) sent “a second letter” setting a final deadline for the

furniture store “to have [its] sign removed.” Id. at 567–68. Even so, the

town never took “action to enforce the Ordinance—it never cited, fined, or

charged [the furniture store] with violating the Ordinance, and never

instituted any court proceedings.” Id. at 568. Because the town “did not fine

or cite [the store],” and did not initiate any “court proceedings,” the “claim for

nominal damages fail[ed] to present a case or controversy.” Id. at 573.

      Similarly, in Morrison v. Board of Education, 521 F.3d 602 (6th Cir.

2008), a school prohibited students from insulting another student’s sexual

orientation; a Christian student who considered homosexuality sinful

challenged the school policy under the First Amendment; and the school then


                                        4


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 5 of 31
revised the policy. The Sixth Circuit ruled that the student’s “claim for

nominal damages” did not “presen[t] a justiciable controversy.” Id. at 605.

The court acknowledged that the student, “[w]ary of potential punishment,”

“remained silent” about homosexuality while the school policy was in effect.

Id. Even so, the school never took “any specific action,” and never performed

any “concrete act,” to enforce its policy. Id. at 610. In such circumstances,

“[the] case should be over.” Id. at 611.

      A number of district courts have reached similar conclusions. In Soto v.

City of Cambridge, 193 F. Supp. 3d 61, 71 (D. Mass. 2016), the court ruled

that “nominal damages alone [were] insufficient to keep … alive” a challenge

to an abandoned leafletting policy, because there was no evidence “that the

‘policy’ was being enforced in any significant manner”—“no criminal charges

were ever brought … , and no fines were ever sought.” In Peterson v. Village

of Downers Grove, 150 F. Supp. 3d 910, 926 (N.D. Ill. 2015), the court ruled

that a challenge to a repealed village sign ordinance was not justiciable,

notwithstanding the plaintiff ’s claim for nominal damages, because “the

Village never enforced its short-lived ban.” And in CMR D.N. Corp. v. City of

Philadelphia, No. 07-1045, 2011 WL 857296, at *5 (E.D. Pa. Mar. 11, 2011),

the court ruled that it lacked Article III jurisdiction over “a claim for damages

in connection with … challenges to [a repealed building height ordinance],”


                                           5


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 6 of 31
because “the height restriction never was enforced as to [the plaintiff ’s]

project.” Put simply, “courts … have allowed damages claims to survive [the

repeal of the challenged law] only when the ordinance was applied in some

way against the plaintiff.” Id. at *4, *6.

      These decisions make sense. It is well established that a challenge to a

statute usually becomes moot when the “act [is] repealed.” Bd. of Flour

Inspectors v. Glover, 160 U.S. 170, 170 (1895); see Valero Terrestrial Corp. v.

Paige, 211 F.3d 112, 116 (4th Cir. 2000) (“[S]tatutory changes that discontinue

a challenged practice are usually enough to render a case moot” (internal

quotation marks omitted)). This venerable principle would become

meaningless if a plaintiff could always keep a challenge to a repealed statute

alive, even while the defendant never enforced the statute against him,

simply by asserting a claim for nominal damages.

      In addition, the function of the federal courts is to redress concrete,

real-world injuries—not to “‘satisfy [a plaintiff ’s] demand for vindication or

curiosity about who’s in the right and who’s in the wrong.’” Norfolk S. Ry. v.

City of Alexandria, 608 F.3d 150, 161 (4th Cir. 2010) (quoting Wyoming v.

U.S. Dep’t of Interior, 587 F.3d 1245, 1250 (10th Cir. 2009) (Gorsuch, J.)). An

award of nominal damages does not redress any concrete future injury if the

challenged statute has already been repealed. And it does not redress any


                                        6


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 7 of 31
concrete past injury if the challenged statute was never actually enforced

against the plaintiff. In such a situation, “allowing [the case] to proceed to

determine the [lawfulness] of an abandoned policy—in the hope of awarding

the plaintiff a single dollar—vindicates no interest and trivializes the

important business of the federal courts.” Morrison, 521 F.3d at 611.

      B.    Plaintiffs’ claims challenging HB 2 are not justiciable
            because HB 2 has been repealed and Plaintiffs make no
            allegations that the University actually enforced it against
            them

      HB 2 has now been repealed. Further, there are simply no allegations

in Plaintiffs’ Fourth Amended Complaint that the University ever took any

“action to enforce” HB 2 against Plaintiffs while the statute was in effect.

Chapin, 252 F. App’x at 568. Plaintiffs do not claim that the University has

ever “cited, fined, or charged [a student] with violating [HB 2],” or that it has

ever “instituted any court proceedings” under HB 2. Id. In these

circumstances, “[Plaintiffs’] assertion of a nominal damages claim alone is

insufficient to preserve a live controversy, … as [HB 2] was never enforced

against [them].” Id. at 571.

      It makes no difference that Plaintiffs have alleged that President

Spellings “issued a memorandum” directing chancellors of constituent schools

to “meet their obligations” under HB 2, and that President Spellings “issued



                                        7


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 8 of 31
public comments providing unequivocal guidance that ‘the University is

bound to comply with HB 2.’” Fourth Amended Compl. ¶¶ 258–59. In

Chapin, the Fourth Circuit ruled that a nominal-damages claim against a

town’s sign ordinance was nonjusticiable because “the Town took no action to

enforce the Ordinance”—even though the town had previously “informed [the

plaintiff] that its [sign] … violated the Ordinance,” “sent a letter” directing

the plaintiff to “remove the sign,” and sent “a second letter” repeating the

demand “to have [the] sign removed.” 252 F. App’x at 567–68. Similarly, in

Doe v. Nixon, No. 4:08-CV-1518, 2010 WL 4363413, at *4 (E.D. Mo. Oct. 27,

2010), the court ruled that a nominal-damages claim against a state statute

was non-justiciable because the defendants never took any “concrete”

enforcement action—even the defendants made “public announcements …

indicating their intention to enforce [the law]” and “sent letters” “notifying

[the recipients] of their obligation to comply with the statute.” If the letters

in Chapin and the letters and announcements in Doe did not make a claim

for nominal damages justiciable, the announcements here—even when read

in the light most favorable to Plaintiffs—cannot make a claim for nominal

damages justiciable either.

      Similarly, it makes no difference that this Court previously ruled that

Plaintiffs’ request for a preliminary injunction against enforcement of HB 2


                                        8


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 9 of 31
presented “a justiciable case or controversy.” (Dkt. 127 at 26.) This Court

made this ruling at a time when HB 2 was still in effect—not a time when

HB 2 had already been repealed. A challenge to a statute that is still on the

books usually presents a live controversy; a challenge to a statute that has

already been repealed does not.

      In addition, this Court’s previous ruling addressed the justiciability of a

claim for a preliminary injunction, not a claim for nominal damages. To

establish standing to seek an injunction, a plaintiff need only show a credible

“threat of future enforcement.” Susan B. Anthony List v. Driehaus, 134 S. Ct.

2334, 2345 (2014). In contrast, “[t]o have standing to pursue [a] claim” for

“damages,” a plaintiff “must show that the [government] has enforced the

purportedly [unlawful] policy against him.” Miller v. Jones, 483 F. App’x 202,

203 (6th Cir. 2012); see CMR, 2011 WL 857296, at *4 (“Damages have been

awarded … only where the ordinance was enforced”) (emphasis in original).

In other words, a plaintiff need show only potential future enforcement to

seek prospective relief, but must show actual past enforcement to seek

retrospective relief. In its preliminary-injunction ruling, this Court

concluded that there was a “potential” for “punishment” as a result of HB 2,

because students who used facilities inconsistent with their gender identity

would be trespassers and would be subject “to discipline under … student


                                       9


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 10 of 31
codes of conduct, which generally prohibit students from violating federal,

State, or local laws.” (Dkt. 127 at 27.) In contrast, Plaintiffs do not allege in

the Fourth Amended Complaint that the University has ever actually

punished or disciplined them in accordance with HB 2. As a result,

regardless of whether the potential for enforcement made the claim for a

preliminary injunction justiciable, the absence of any actual enforcement

means that the claims for nominal damages are not justiciable. The Court

should therefore dismiss the claims.

II.    The Court Should Dismiss The Title VII And Title IX Claims
       Because Plaintiffs Fail To State A Claim Against The University
       For Violation Of These Statutes

       The Court should also dismiss the nominal-damages claims because

Plaintiffs fail to state claims against the University for violation of Titles VII

and IX.

       A.    There is no legal merit to Plaintiffs’ theory that the
             University has made an illegal sex classification

       Plaintiffs first contend that the University is liable under Titles VII

and IX because “H.B. 2 facially classifies people based on sex.” (Fourth Am.

Compl. ¶ 352.) This assertion lacks legal merit.

       Title VII and Title IX prohibit “discrimination” on the basis of sex. See

42 U.S.C. § 2000e-2(a); 20 U.S.C. § 1681(a). The Supreme Court has




                                        10


      Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 11 of 31
explained that a sex classification amounts to sex discrimination if it

“make[s] overbroad generalizations … which are entirely unrelated to any

differences between men and women,” but not if it “realistically reflects”

“physiological differences between men and women.” Michael M. v. Superior

Court of Sonoma County, 450 U.S. 464, 469 (1981) (plurality); see Nguyen v.

I.N.S., 533 U.S. 53, 73 (2001). Accordingly, in Bauer v. Lynch, 812 F.3d 340

(4th Cir. 2016), the Fourth Circuit held that Title VII allows the Federal

Bureau of Investigation to use “gender-normed standards” under which male

recruits must complete 30 push-ups, but female recruits must complete 14

push-ups, to graduate from the FBI Academy. Id. at 342. The Fourth Circuit

explained that “some differences between the sexes [are] real, not perceived,”

that “[m]en and women simply are not physiologically the same for the

purposes of physical fitness programs,” and that “physical fitness standards

suitable for men may not always be suitable for women.” Id. at 350. Bauer

thus confirms that the federal civil-rights laws permit sex classifications that

“distinguish between the sexes on the basis of their physiological differences.”

Id. at 351.

      These principles defeat the claim that the University violated Titles VII

and IX simply because HB 2 “facially classifie[d] people based on sex.”

(Fourth Am. Compl. ¶ 352). The Fourth Circuit has emphasized “society’s


                                       11


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 12 of 31
undisputed approval of separate public rest rooms for men and women,”

explaining that “the differences between the genders demand a facility for

each gender that is different.” Faulkner v. Jones, 10 F.3d 226, 232 (4th Cir.

1993). This Court, too, has recognized that “the State’s provision of sex-

segregated bathrooms, showers, and other similar facilities” reflects

“physiological differences between men and women.” (Dkt. 127 at 55.)

Indeed, previously in this litigation, Plaintiffs themselves stated that they

“do not seek to abolish sex-separated facilities.” (Dkt. 22 at 18 n.5.) It follows

that Plaintiffs cannot establish a Title VII or Title IX violation simply by

asserting that HB 2 “facially classifies people” on the basis of sex.

      B.    There is no legal merit to Plaintiffs’ theory that the
            University has made an illegal gender-identity
            classification

      Plaintiffs also claim that the University has discriminated on the basis

of gender identity—in other words, on the basis of a person’s status as

cisgender or transgender. But the University has not discriminated on the

basis of gender identity. And, in any event, under current law, Titles VII and

IX do not prohibit discrimination on that ground.




                                       12


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 13 of 31
             1.    The University has not discriminated on the basis of
                   gender identity

      Plaintiffs have not alleged that the University intentionally

discriminated against transgender people, and no such allegation would be

plausible. The University prohibits discrimination on the basis of “sex,

sexual orientation, [and] gender identity” as a matter of its internal policies.

The Code of the Board of Governors of the University of North Carolina § 103

(2001). In addition, after the enactment of HB 2, President Spellings issued a

guidance memorandum—which the Complaint quotes and relies on (Fourth

Am. Compl. ¶ 258)—reaffirming the University’s continued commitment to

equal treatment of students and employees, confirming that the University’s

nondiscrimination policies “remain in effect,” and directing constituent

institutions to “take prompt and appropriate action to prevent and address

any instances of harassment and discrimination.” (Dkt. No. 38-5 at 1–2); see

E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th

Cir. 2011) (holding that a court may consider documents “explicitly relied on

in the complaint” at the motion-to-dismiss stage). Further, Plaintiffs do not

allege that the University has disciplined students or employees for using

bathrooms inconsistent with their gender identity, or that it has otherwise

taken any enforcement action under HB 2. Indeed, President Spellings’



                                       13


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 14 of 31
guidance memorandum explicitly states that HB 2 “does not contain

provisions concerning enforcement.” (Dkt. No. 38-5 at 2.)

      Unable to allege that the University itself intended to discriminate on

the basis of gender identity, or that the University ever took steps to enforce

HB 2, Plaintiffs seek to hold the University liable on the basis of the

University’s statements about HB 2. Specifically, Plaintiffs rely on President

Spellings’ statements that HB 2 was “the law of the state,” that “the

University ha[d] no independent power to change that legal reality,” and that

the University was accordingly “bound to comply” with the law. (Fourth Am.

Compl. ¶ 259.) They also point to a memorandum issued by President

Spellings to the chancellors of the University’s constituent institutions that

discussed constituent schools’ “obligations under the Act.’” (Id. ¶ 258.)

Plaintiffs insist that these allegations are enough to hold the University

liable under Titles VII and IX. But this line of reasoning is incorrect.

      First, Plaintiffs suggest that these announcements about HB 2 violated

Titles VII and IX because “the intent” of the lawmakers who enacted HB 2

“was to target transgender individuals for discrimination.” (Id. ¶ 253.) The

Supreme Court has ruled, however, that an employer is liable for damages

under Title VII only for “its own” intentional discrimination. Burlington

Indus., Inc. v. Ellerth, 524 U.S. 742, 753 (1998); see Brzonkala v. Va.


                                       14


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 15 of 31
Polytechnic Inst., 169 F.3d 820, 835 (4th Cir. 1999) (en banc) (“Title VII …

provides a remedy only for gender discrimination that can be attributed to

the fault of the employer”). Similarly, a recipient of federal funds is “liable in

damages under Title IX only for its own misconduct”—only where “the

recipient itself … subject[s] persons to discrimination.” Davis, 526 U.S. at

640–41; see Baynard v. Malone, 268 F.3d 228, 237 (4th Cir. 2001) (“a school …

may be held liable under Title IX only for its own misconduct.”(internal

quotation marks omitted)) As a result, a plaintiff states a claim under Titles

VII and IX only if he has plausibly alleged that the defendant intended to

discriminate. Indeed, even an allegation that the defendant’s own employees

harbored an intention to discriminate does not suffice, except in certain

limited circumstances where the employees’ intention “would be imputed to

the [defendant] under traditional agency principles.” Staub v. Proctor Hosp.,

562 U.S. 411, 422 & n.4 (2011); see Smyth-Riding v. Sciences & Eng’g Servs.,

LLC, 699 F. App’x 146, 156 (4th Cir. 2017).

      In this case, Plaintiffs have alleged only that the lawmakers who

enacted HB 2 intended to discriminate—not the University did so. The

lawmakers, however, are not the University. Further, the lawmakers are in

no sense agents of the University, and there is no basis in “traditional agency

principles” to impute their intentions to the University. Staub, 562 U.S. at


                                        15


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 16 of 31
422 n.4. Plaintiffs thus may not bring a Title VII or Title IX claim against

the University on account of the lawmakers’ alleged intentions.

      Second, Plaintiffs suggest that the announcements about HB 2 violated

Titles VII and IX because the effect of HB 2 was to “expose transgender

people to harassment and potential violence,” because HB 2

“disproportionately burdened … transgender individuals,” and because the

“effect” of HB 2 “did not fall equally on all North Carolinians” (Fourth Am.

Compl. ¶¶ 255, 283, 285). These allegations, however, are relevant only to a

disparate-impact claim, not a disparate-treatment claim: The allegations

assert that HB 2, though “facially neutral,” “in fact f[ell] more harshly on”

transgender people than on others. Teamsters, 431 U.S. at 335 n.15. But

Title VII does not allow a plaintiff to seek damages on a disparate-impact

claim; Title IX does not allow a plaintiff to bring a disparate-impact claim at

all; and Plaintiffs in this case have not brought a disparate-impact claim.

Supra 2–3. Allegations about the disproportionate burdens imposed by HB 2

are thus no basis for holding the University liable.

      Finally, Plaintiffs suggest that the announcements about HB 2 violated

Titles VII and IX because HB 2 “facially classifie[d] people based on … gender

identity.” (Fourth Am. Compl. ¶ 352.) But HB 2, on its face, made no

reference to gender identity. It drew no distinction between cisgender and


                                       16


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 17 of 31
transgender people. Rather, the statute required that all people, regardless

of gender identity, use facilities in public buildings consistent with their

biological sex. Compliance with a statute that is facially neutral does not

amount to intentional discrimination.

      In sum, Plaintiffs have not alleged that the University has engaged in

any intentional discrimination on the basis of gender identity. As a result,

Plaintiffs fail to state claims against the University even under their own

reading of Titles VII and IX.

             2.    In any event, Titles VII and IX currently do not
                   prohibit gender-identity discrimination

      Titles VII and IX prohibit discrimination on the basis of “sex.” Under

current law, that term must be read as denoting biological sex, not gender

identity. In other words, Titles VII and IX prohibit the unequal treatment of

men and women, not the unequal treatment of cisgender and transgender

people.

      First, the text of Titles VII and IX supports this reading. It is a

“fundamental canon of statutory construction that words generally should be

interpreted as taking their ordinary, contemporary, common meaning at the

time Congress enacted the statute.” Wisconsin Cent. Ltd. v. United States,

138 S. Ct. 2067, 2074 (2018) (some punctuation omitted). When Congress



                                        17


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 18 of 31
enacted Title VII in 1964 and Title IX in 1972, “sex” meant “either of two

divisions, designated male and female,” “by which organisms are classified

according to their reproductive functions.” Sex, The American Heritage

Dictionary of the English Language (1st ed. 1969). As a result, the “ordinary,

contemporary, common meaning” of Titles VII and IX is that they prohibit the

disparate treatment of “male and female,” not the disparate treatment of

cisgender and transgender.

      Second, later statutes confirm this interpretation. It is a “rudimentary

rule of statutory construction” that courts must interpret statutes “in the

context of the corpus juris of which they are a part, including later-enacted

statutes.” Branch v. Smith, 538 U.S. 254, 281 (2003) (plurality). Indeed,

“[t]his classic judicial task of reconciling many laws enacted over time, and

getting them to ‘make sense’ in combination, necessarily assumes that the

implications of a statute may be altered by the implications of a later

statute.” United States v. Fausto, 484 U.S. 439, 453 (1988).

      Statutes enacted after Titles VII and IX repeatedly distinguish sex (or

gender) from gender identity. For example:

      • The Matthew Shepherd and James Bird Hate Crime Prevention Act
        separately criminalizes hate crimes motivated by “gender” and hate
        crimes motivated by “gender identity.” 18 U.S.C. § 249(a)(2)). The
        Act also separately directs the Attorney General to assist state



                                      18


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 19 of 31
         investigation and prosecution of crimes motivated by “gender” and
         crimes motivated by “gender identity.” 34 U.S.C. § 30503(a)(1).

      • The Jeanne Clery Disclosure of Campus Security Policy and Campus
        Crime Statistics Act separately requires reporting of campus crimes
        motivated by “gender” and campus crimes motivated by “gender
        identity.” 20 U.S.C. § 1092(f).

      • The Hate Crimes Statistics Act separately requires the collection of
        data about crimes motivated by “gender” and crimes motivated by
        “gender identity.” 34 U.S.C. § 41305.

      • The Violence Against Women Reauthorization Act separately
        prohibits “sex” discrimination and “gender identity” discrimination
        in certain programs. 34 U.S.C. § 12291(13)(b)(1)(A).

      • The Violent Crime Control and Law Enforcement Act of 1994
        directed the Sentencing Commission to adopt a sentencing
        enhancement for hate crimes motivated by “gender.” 108 Stat. 1796,
        2096 § 280003(a). Congress amended the Act in 2009 to require the
        adoption of a similar sentencing enhancement for hate crimes
        motivated by “gender identity.” 123 Stat. 2190, 2836 § 4703.

      These statutes show that Congress has not prohibited gender-identity

discrimination in Titles VII and IX. To start, where Congress uses “different

words” in different statutory provisions, courts normally “presume that …

Congress acts intentionally and purposely in the disparate inclusion or

exclusion.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 63 (2006)

(internal quotation marks omitted). Congress used different words in

different civil-rights statutes—just “sex” in Titles VII and IX, but both “sex”




                                       19


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 20 of 31
(or “gender”) and “gender identity” in other statutes. Courts should respect

this congressional choice.

       Further, “[w]hen Congress amends one statutory provision but not

another, it is presumed to have acted intentionally.” Gross v. FBL Fin. Servs.,

557 U.S. 167, 174 (2009). In 2009, Congress amended the Violent Crime

Control and Law Enforcement Act, which originally referred only to “gender,”

to add a reference to “gender identity.” 123 Stat. 2736 § 4703. Yet Congress

has never amended Titles VII and IX to insert a reference to “gender identity”

in those statutes—even though bills to make such amendments have been

introduced in every Congress since 2009. 1 This Court “cannot ignore

Congress’ decision to amend [the Violent Crime Control and Law

Enforcement Act] but not make similar changes to [Titles VII and IX].”

Gross, 557 U.S. at 174.

       Last, the above statutes confirm that Congress considers “sex” to be

separate from “gender identity.” In each of the cited statutes, Congress listed

“sex” or “gender” in addition to “gender identity,” rather than deeming “sex”



       1 See Equality Act, S. 1006, 115th Cong. (2017); Equality Act, H.R. 2282, 115th Cong. (2017);
Equality Act, S. 1858, 114th Cong. (2015); Equality Act, H.R. 3185, 114th Cong. (2015); Employment
Non-Discrimination Act, S. 815, 113th Cong. (2013); Employment Non-Discrimination Act, H.R.
1755, 113th Cong. (2013); Employment Non-Discrimination Act, S. 811, 112th Cong. (2011);
Employment Non-Discrimination Act, H.R. 1397, 112th Cong. (2011); Employment Non-
Discrimination Act, S. 1584, 111th Cong. (2009); Employment Non-Discrimination Act, H.R. 3017,
111th Cong. (2009).


                                                20


     Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 21 of 31
or “gender” to include or mean “gender identity.” In other antidiscrimination

statutes, by contrast, Congress explicitly declared that “on the basis of sex”

“include[s]” “on the basis of pregnancy” (42 U.S.C. § 2000e(k)), that “religion”

“includes” “religious observance and practice, as well as belief ” (§ 2000e(j)),

and that “gender identity” “means” “actual or perceived gender-related

characteristics” (18 U.S.C. § 249(c)(4)) (all emphases added). This contrast

establishes that Congress considers gender-identity discrimination to be a

separate category from—not a subset of—sex discrimination. And Titles VII

and IX, again, prohibit only “sex” discrimination.

      Third, current precedent establishes that Titles VII and IX prohibit sex

discrimination, not gender-identity discrimination. Two decades ago, the

Fourth Circuit ruled that “Title VII’s prohibition of ‘sex’ discrimination

applies only to discrimination on the basis of gender.” Wrightson v. Pizza Hut

of Am., Inc., 99 F.3d 138, 143 (4th Cir. 1996). The Fourth Circuit cautioned

that courts should not “judicially exten[d]” this prohibition to encompass

other conduct such as “discrimination based upon sexual orientation.” Id.

That decision remains good law today. See Murray v. N.C. Dep’t of Pub.

Safety, 611 F. App’x 166, 166 n* (4th Cir. 2015) (per curiam) (“Title VII does

not protect against sexual orientation discrimination”); Bennett v. Wilson

Senior Care, Inc., No. 4:17-CV-02798-RBH, 2018 WL 4443118, at *3 (D.S.C.


                                        21


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 22 of 31
Sep. 18, 2018) (“Fourth Circuit precedent does not provide for a plaintiff to

bring a cause of action under Title VII due to … discrimination based on …

sexual orientation”); Churchill v. Prince George’s County Pub. Sch., No. PWG-

17-980, 2017 WL 5970718, at *4 (D. Md. Dec. 1, 2017) (same); Barr v. Va.

Alcohol Beverage Control, No. 3:17-CV-326-HEH, 2017 WL 3222541, at *5

(E.D. Va. July 28, 2017) (same); Hinton v. Virginia Union Univ., 185 F. Supp.

3d 807, 817 (E.D. Va. 2016) (same).

      Wrightson dealt with sexual orientation, but its reasoning also applies

to gender identity. The premise of the decision is that “Title VII’s prohibition

of ‘sex’ discrimination applies only to discrimination on the basis of gender.”

Wrightson, 99 F.3d at 143 (emphasis added). Just as courts should not

“judicially exten[d]” the prohibition to encompass sexual-orientation

discrimination (id.), so too courts should not judicially extend the prohibition

to encompass gender-identity discrimination.

      Further, although these cases dealt with Title VII, their reasoning also

applies to Title IX. Title IX uses the same key word as Title VII: “sex.” And,

as already explained, the Fourth Circuit has recognized that “Title IX …

should be interpreted in accordance with principles governing Title VII.”

Preston, 31 F.3d at 208. Thus, under the reasoning of the Fourth Circuit’s




                                       22


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 23 of 31
precedents, neither Title VII nor Title IX currently prohibits discrimination

on the basis of gender identity.

      Fourth, principles of federalism also show that Title IX, in particular,

addresses sex discrimination, not gender-identity discrimination. It is an

elementary principle of federalism that, “if Congress intends to impose a

condition on the grant of federal moneys, it must do so unambiguously.”

Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981). That is so

because “legislation enacted pursuant to the spending clause is much in the

nature of a contract: in return for federal funds, the States agree to comply

with federally imposed conditions.” Id. “There can, of course, be no knowing

acceptance [of federally imposed conditions] if a State is unaware of the

conditions or is unable to ascertain what is expected of it.” Id. This clear-

statement requirement applies to “Title IX,” a law enacted “pursuant to

Congress’ authority under the Spending Clause,” this clear-statement

requirement applies to Title IX. Davis v. Monroe County Bd. of Ed., 526 U.S.

629, 640 (1999). As a result, “private damages actions [under Title IX] are

available only where recipients of federal funding had adequate notice that

they could be liable for the conduct at issue.” Id.

      Title IX contains no clear statement prohibiting discrimination on the

basis of gender identity, and, as a result, failed to provide recipients of federal


                                        23


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 24 of 31
funding “adequate notice that they could be liable for” discriminating because

of gender identity. Id. In the absence of such notice, a Title IX claim alleging

gender-identity discrimination cannot succeed.

        Finally, while there are unquestionably arguments for amending Titles

VII and IX to prohibit discrimination against transgender people, the power

to make that change belongs to Congress, not the courts. “Congress alone

has the institutional competence, democratic legitimacy, and (most

importantly) constitutional authority to revise statutes in light of new social

problems and preferences. Until it exercises that power, the people may rely

on the original meaning of the written law.” Wisconsin Cent., 138 S. Ct. at

2074.

III.    The Court Should Dismiss The Title IX Claim Because The
        University Is Protected By A Regulatory Safe Harbor

        A Department of Education regulation implementing Title IX and

interpreting § 1686 provides: “A recipient may provide separate toilet, locker

room, and shower facilities on the basis of sex, but such facilities provided for

students of one sex shall be comparable to such facilities provided for

students of the other sex.” 34 C.F.R. § 106.33. This regulation currently

protects any recipient that separates bathrooms or changing facilities by

(biological) sex.



                                       24


       Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 25 of 31
      This result follows from the Department of Education’s interpretation

of the regulation. An agency’s interpretation of its own regulation is

“controlling” (unless it is “plainly erroneous or inconsistent with the

regulation”). Auer v. Robbins, 519 U.S. 452, 461 (1997). In January 2015, the

Department of Education’s Office of Civil Rights issued an opinion letter

concluding that, in order to take advantage of this regulatory safe harbor, “a

school generally must treat transgender students consistent with their

gender identity.” Office for Civil Rights at the Dep’t of Education, Letter from

James A. Ferg-Cadima to Emily Prince (Jan. 7 2015) (“2015 Opinion Letter”).

Then, in February 2017, the Departments of Justice and Education issued a

joint opinion letter withdrawing this earlier interpretation. Dep’t of Justice

& Dep’t of Education, Dear Colleague Letter (Feb. 22, 2017) (“2017 Opinion

Letter”). The 2017 Opinion Letter establishes that, under the Department of

Education’s current understanding of the regulation, an educational

institution may take advantage of the regulatory safe harbor even if it treats

students in accordance with their biological sex rather than their gender

identity. Because this interpretation is not “plainly erroneous or inconsistent

with the regulation,” it is “controlling.” Auer, 519 U.S. at 461 (internal

quotation marks omitted). And it is “black-letter administrative law” that




                                       25


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 26 of 31
this “interpretation” is “retroactive.” Catholic Health Initiatives Iowa Corp. v.

Sebelius, 718 F.3d 914, 921 (D.C. Cir. 2013).

      The University’s alleged conduct—announcing that “the University is

bound to comply with HB 2” (Fourth Am. Compl. ¶ 259)—falls within the

terms of this regulatory safe harbor, as currently interpreted by the

Department of Education. HB 2 required the University (in the regulation’s

words) to “provide separate toilet, locker room, and shower facilities on the

basis of sex.” 34 C.F.R. § 106.33. Further, because nobody alleges that the

University provided better facilities for men than for women, or vice versa,

“such facilities provided for students of one sex [were] comparable to such

facilities provided for students of the other sex.” Id. The regulation thus

forecloses any effort to hold the University liable in this case.

      The Fourth Circuit’s decision in G.G. v. Gloucester County School

Board, 822 F.3d 709 (4th Cir. 2016), does not suggest otherwise. In that

case—which was decided after the 2015 Opinion Letter, but before the 2017

Opinion Letter—the Fourth Circuit ruled that the regulation, as then

interpreted by the Department of Education, provided a safe harbor only

where a school treats transgender students in accordance with their gender

identity. Subsequently, however, the Departments of Education and Justice

issued the 2017 Opinion Letter, and the Supreme Court vacated the Fourth


                                        26


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 27 of 31
Circuit’s decision in G.G. See 137 S. Ct. 1239 (2017) (Mem.). The Fourth

Circuit’s opinion in G.G. is not pertinent here, both because the regulatory

interpretation on which G.G. rested has now been withdrawn, and because a

“[Supreme Court] decision vacating the judgment of the Court of Appeals

deprives that court’s opinion of precedential effect.” O’Connor v. Donaldson,

422 U.S. 563, 577 n.12 (1975); see In re Naranjo, 768 F.3d 332, 344 n.15 (4th

Cir. 2014).

                               CONCLUSION

      The Court should dismiss Plaintiffs’ claims against the University of

North Carolina seeking nominal damages under Titles VII and IX.




                                      27


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 28 of 31
Dated: November 16, 2018

                                        Respectfully submitted,

/s/ Thomas C. Shanahan                  /s/ Glen D. Nager
Thomas C. Shanahan (NC Bar No.          Glen D. Nager
42381)                                  Kristen Lejnieks
Carolyn C. Pratt (NC Bar No. 38438)     Vivek Suri
THE UNIVERSITY OF NORTH CAROLINA        JONES DAY
P.O. Box 2688                           51 Louisiana Avenue NW
Chapel Hill, NC 27515                   Washington, DC 20001
Tel: (919) 962-4588                     Tel: (202) 879-3939
Fax: (919) 962-0477                     Fax: (202) 626-1700
Email: tcshanahan@northcarolina.edu     Email: gdnager@jonesday.com


                                        Counsel for the University of North
                                        Carolina and President Margaret
                                        Spellings




                                   28


   Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 29 of 31
                    CERTIFICATE OF WORD COUNT

      I certify that this brief complies with the word limits of Local Civil Rule

7.3(d) because, excluding the parts exempted by the rule, the brief contains

5873 words.


Dated: November 16, 2018               /s/ Glen D. Nager
                                       Glen D. Nager
                                       Counsel for the UNC Defendants




                                       29


   Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 30 of 31
                         CERTIFICATE OF SERVICE

      I certify that on November 16, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notice of

electronic filing to all registered parties.


Dated: November 16, 2018                 /s/ Glen D. Nager
                                         Glen D. Nager
                                         Counsel for the UNC Defendants




                                         30


    Case 1:16-cv-00236-TDS-JEP Document 255 Filed 11/16/18 Page 31 of 31
